Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the election/restriction filed on 08/30/2021. Claims 1-27 are pending. Claims 1-16 are withdrawn.
Election/Restrictions
Applicant’s election of Invention II (Group II), and Species I, drawn to claims 17-27 in the reply filed on 08/30/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-16 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/30/2021.
Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on Claims Priority from Provisional Application 62715294, filed 08/07/2018 claims foreign priority to 201910212362.X , filed 03/20/2019 claims foreign priority to 107217077 , filed 12/17/2018. 
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C.119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/31/2019, 02/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Examiner Notes
Regarding the references, the Examiner cites particular figures, paragraphs, columns and line numbers in the reference(s), as applied to the claims below. Although the specified citations are representative teachings and are applied to the specific limitations within the claims, other passages, internally cited references, and figures may apply. In preparing a response, it is respectfully requested that, the applicant fully consider the references, in their entirety, as potentially disclosing or teaching all or part of the claimed invention, as well as fully consider the context of the passage as taught by reference(s) or as disclosed by the examiner.
Claim Objections
Claim 17, objected to because of the following informalities:  line 1; missing colon “:”  after “comprising”.  Appropriate correction is required.
Claim 19, objected to because of the following informalities:  line 1; missing colon “:”  after “satisfies”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17 and 19-27 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US20160205297A1).
Independent claim 17, Chen teaches an image capturing apparatus (Figs. 1A-2, 1st embodiment, Tables 1-2, [0072-0100], “image capturing unit”; Figs. 3A-4, 2nd embodiment, Tables 3-4 and Table [0108], [0101-0108], “image capturing unit”) comprising 
a cover plate (see Fig. 1A, 1st embodiment, [0072] flat panel, e.g. 140; Figs. 3A-4, 2nd embodiment, [0101] flat panel, e.g. 240)
a first lens element (see Fig. 1A, 1st embodiment, [0073] first lens, e.g. 110; Figs. 3A-4, 2nd embodiment, [0102] first lens, e.g. 210), 
a second lens element (see Fig. 1A, 1st embodiment, [0074] second lens, e.g. 120; Figs. 3A-4, 2nd embodiment, [0103] second lens, e.g. 220), 
a third lens element (see Fig. 1A, 1st embodiment, [0075] third lens, e.g. 130; Figs. 3A-4, 2nd embodiment, [0104] third lens, e.g. 230) and 
a sensor (see Fig. 1A, 1st embodiment, [0076] image sensor, e.g. 160; Figs. 3A-4, 2nd embodiment, [0105] image sensor, e.g. 260) arranged sequentially from an object side to an image side along an optical axis (see Fig. 1A-1B1st embodiment, arranged sequentially from an object side to an image side along an optical axis; Figs. 3A-4, 2nd embodiment, arranged sequentially from an object side to an image side along an optical axis), 
wherein a number of lens elements in the image capturing apparatus is only three (see Fig. 1A-1B, 1st embodiment, only lenses 110, 120, 130; Figs. 3A-4, 2nd embodiment, only lenses 210, 220, 230), and the image capturing apparatus satisfies: 
f/imgH<0.45 (see [0091], 1st embodiment, given f/ImgH, value e.g. 0.27 meets limitation; see Table [0108], 2nd embodiment, given f/ImgH, value e.g. 0.19 meets limitation); and 
2<(OTL-d)/imgH<9 (see [0094], 1st embodiment, given OTL e.g. 4.24, from Table 1, Flat panel, thickness e.g. 0.737, is d for cover plate thickness, see  Fig. 2, ImgHT e.g. 0.51, gives value e.g. 6.86, meets limitation; see Table [0108], 2nd embodiment, given OTL e.g. 2.99, from Table 3, Flat panel, thickness e.g. 0.550, is d for cover plate thickness, see  Fig. 4, ImgHT e.g. 0.51, gives value e.g. 4.78, meets limitation), 
wherein f is an effective focal length of the image capturing apparatus, imgH is a maximum image height of the image capturing apparatus (see Table1, 1st embodiment; see Table 3, 2nd embodiment), OTL is a distance from an object to an image plane on the optical axis (see [0094], 1st embodiment, see Table [0108], 2nd embodiment), and d is a thickness of the cover plate (see Table 1, 1st embodiment; see Table 4, 2nd embodiment). 
Claim 19, Chen teaches the invention of claim 17, further satisfies (OTL-d)<3.5 mm (see Table [0108], 2nd embodiment, given OTL e.g. 2.99, from Table 3, Flat panel, thickness e.g. 0.550, is d for cover plate thickness, value e.g. 2.44, meets limitation)
Claim 20, Chen teaches the invention of claim 17, wherein a refractive index of the first lens element is N1, a refractive index of the second lens element is N2, a refractive index of the third lens element is N3, and the image capturing apparatus further satisfies: 4.5<N1+N2+N3<5.4 (see Table 1, 1.674+1.674+1.674, value e.g. 5.02, meets limitation). 
Claim 21, Chen teaches the invention of claim 17, wherein a coefficient of dispersion of the first lens element is V1, a coefficient of dispersion of the second lens element is V2, a coefficient of dispersion of the third lens element is V3, and the image capturing apparatus further satisfies: V1+V2+V3<75 (see Table 1, 21.5+21.5+21.5, value e.g. 64.5, meets limitation). 
Claim 22, Chen teaches the invention of claim 17, wherein an entrance pupil diameter of the image capturing apparatus is EPD, and the image capturing apparatus further satisfies: f/EPD<3.7 (see Table 1, given Fno e.g. 2.20, same as f/EPD, value e.g. 2.20, meets limitation). 
Claim 23, Chen teaches the invention of claim 17, wherein a focal length of the first lens element is f1, a focal length of the second lens element is f2, a focal length of the third lens element is f3, and the image capturing apparatus further satisfies: 
                        
                            0.7
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            1
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            2
                                        
                                    
                                
                            
                            +
                            
                                
                                    
                                        
                                            f
                                        
                                        
                                            f
                                            3
                                        
                                    
                                
                            
                            <
                            1.7
                        
                     (see Table 1, given f e.g. 0.14, f1 e.g. -0.50, f2 e.g. 0.97, f3 e.g. 0.36, gives value e.g. 0.81, meets limitation). 
Claim 24, Chen teaches the invention of claim 17, wherein a field of view of the image capturing apparatus is FOV, and the image capturing apparatus further satisfies: 	 100o <FOV<180o (see Table 1, HFOV e.g. 84.5 x 2 value FOV e.g. 169, meet limitation). 
Claim 25, Chen teaches the invention of claim 17, wherein a distance from the image side surface of the third lens element to the image plane on the optical axis is greater than 0.29 mm (see Table 1, surface 9, 0.164 mm, meet limitation). 
Claim 26, Chen teaches the invention of claim 17, further comprises: a light source, disposed below the cover plate, and a wavelength of the light source is between 400 nm and 600 nm (see [0070-0071], Fig. 22, “image capturing device 10 can comprises a light source S located at one side of the compact optical system”. the compact optical system is favorable for being operated within a wavelength range of blue light spectrum, red light spectrum or visible light spectrum. When the compact optical system is operated within the wavelength range of blue light spectrum (400 nm~500 nm), it is favorable for miniaturizing the compact optical system). 
Claim 27, Chen teaches the invention of claim 17, wherein the cover plate comprises a finger pressure plate, a display panel, a touch display panel or a combination of at least two of the above (The recitation " wherein the cover plate comprises a finger pressure plate, a display panel, a touch display panel or a combination of at least two of the above" of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.  MPEP §2106. See  [0060] “The flat panel is, for example, a glass cover or a plastic cover”. [0070]).

Allowable Subject Matter
Claim 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for allowance: 
With respect to claim 18, the prior art from record fails to teach the elements 

recited in claim 18, as follows:

wherein refractive powers of the first lens element, the second lens element and the third lens element are negative, positive and negative (Figs. 1A-2, 1st embodiment, Table 1, refractive powers of the first lens element, the second lens element and the third lens element are negative, positive, positive, does not teach this limitation; Figs. 3A-4, 2nd embodiment, Table 3 refractive powers of the first lens element, the second lens element and the third lens element are negative, positive, positive, does not teach this limitation), respectively, each of the first lens element, the second lens element and the third lens element has an object side surface and an image side surface, the object side surface of the first lens element, the image side surface of the first lens element, the object side surface of the second lens element, the image side surface of the second lens element, the object side surface of the third lens element and the image side surface of the third lens element are aspheric surfaces (Figs. 1A-2, 1st embodiment, Table 1, the first lens element, the second lens element and the third lens element are aspheric, teaches this limitation; Figs. 3A-4, 2nd embodiment, Table 3 the first lens element, the second lens element and the third lens element are aspheric, teaches this limitation), and the image capturing apparatus further comprises: an aperture disposed between the first lens element and the second lens element (Figs. 1A-2, 1st embodiment, [0072], Table 1, surface 5, Ape. Stop between Lens 1, and Lens 2, teaches this limitation; Figs. 3A-4, 2nd embodiment, [0101], Table 3, surface 5, Ape. Stop between Lens 1, and Lens 2, teaches this limitation). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US20180348488A1 by Nishida et al., see [0001, 0019] “relates to a non-wide angle type lens unit that is small in size and has reduced aberration, and an imaging apparatus and a mobile device incorporating the lens unit, and in particular relates to a lens unit or the like suitable for iris authentication that enables authentication by forming an image of an iris, and other applications”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             

/MARIN PICHLER/Primary Examiner, Art Unit 2872